IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

JAN 3 1 2020

Clerk, U S District Court

UNITED STATES OF AMERICA, District ot Montana
CR 19-80-BLG-SPW
Plaintiff,
VS. ORDER
FRANK PATRICK CANEO,
Defendant.

 

 

Before the Court is Frank Patrick Caneo’s motion to suppress evidence
obtained from a vehicle in which he was a passenger. (Doc. 23). For the following
reasons, the Court grants the motion.

1, Facts

In the early afternoon of February 20, 2019, Billings Police Officer Richard
Gilmore was patrolling downtown Billings when he observed a green Pontiac with
a missing brake light. Officer Gilmore turned on his overhead lights to initiate a
traffic stop. As the Pontiac pulled over, Officer Gilmore observed the front
passenger of the Pontiac reach into the backseat, grab what appeared to be a coat,
and put iton. Officer Gilmore radioed for backup because he thought the

passenger might run.
After the Pontiac pulled over, Officer Gilmore exited his vehicle and
approached the driver’s side of the Pontiac. When the driver rolled down the
window, Officer Gilmore smelled the odor of women’s perfume. The passenger’s
coat was now in his lap. Officer Gilmore explained the reason for the stop, asked
for the driver’s license and registration, and the passenger’s license. The driver
appeared to be nervous to Officer Gilmore. After receiving the requested
paperwork, Officer Gilmore returned to his vehicle to check the licenses and
registration and write up a warning. A criminal history search of the occupants and
third-party owner of the Pontiac showed none had a criminal history related to
drugs.

After writing up the warning, Officer Gilmore returned to the driver’s side of
the Pontiac. He gave the occupants’ back their licenses and accompanying
paperwork. Officer Gilmore then explained he was issuing a written warning,
handed the warning to the driver, and asked if she had any questions. The driver
said no but asked for his name. Officer Gilmore replied, “Officer Gilmore,” the
driver said “thank you,” and Officer Gilmore responded, “No problem. Is there
anything illegal inside the vehicle? Knives, guns, drugs, paraphernalia, anything
like that?” The driver said “no.” Officer Gilmore asked, “can I search the
vehicle?” The driver said “no.” Officer Gilmore asked again, “can I search the

car,” to which the driver again said “no.” Officer Gilmore then explained “I’m one
of the K9 officers in town, can I deploy my dog around your vehicle?” The driver
stammered, “I mean . . . I,” before Officer Gilmore added “it only takes a second.”
After a couple seconds of silence, the driver said “I mean, I don’t care.”

Officer Gilmore had the driver and passenger exit the Pontiac and deployed
his dog. The dog twice indicated to the presence of narcotics in the Pontiac.
Officer Gilmore subsequently impounded the Pontiac, obtained a search warrant,
and searched the vehicle. The search uncovered methamphetamine paraphernalia
and a pistol.

The passenger, Frank Patrick Caneo, was indicted for being a prohibited
person in possession of a firearm. (Doc. 1). He argues the evidence found in the
vehicle should be suppressed because it was the result of an unconstitutional
seizure in violation of Rodriguez v. United States, 135 S.Ct. 1609, 1614 (2015).

II. Legal Standard

If a person is stopped for violating the traffic code, the stop may not be
prolonged beyond the time reasonably required to complete the mission of the stop
absent independent reasonable suspicion to detain the person further. Rodriguez v.
United States, 135 S.Ct. at 1614 (citing Illinois v. Caballes, 543 U.S. 405, 407
(2005)). The mission of the stop includes determining whether to issue a ticket for
the infraction and inquiries ordinary to enforcing the traffic code. Rodriguez, 135

S.Ct. at 1615. Such inquiries are, typically, checking the driver’s license,
determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance. Rodriguez, 135
S.Ct. at 1615. Authority for the stop ends when tasks tied to the traffic infraction
are, or reasonably should have been, completed. Rodriguez, 135 S.Ct. at 1614.
III. Discussion

Here, the parties agree the authority for the stop ended when Officer Gilmore
gave the driver the printed warning because at that point, tasks tied to the traffic
infraction were complete. The question turns to whether the driver and Caneo
remained seized after that point, and if so, whether Officer Gilmore had developed
independent reasonable suspicion to justify the extended seizure.

A seizure occurs when a police officer, through coercion, “physical force, or
a show of authority, in some way restricts the liberty of a person.” US. v.
Washington, 387 F.3d 1060, 1068 (9th Cir. 2004). A person’s liberty is restrained
when, “taking into account all of the circumstances surrounding the encounter, the
police conduct would have communicated to a reasonable person that he was not at
liberty to ignore the police presence and go about his business.” Washington, 387
F.3d at 1068 (quoting Florida v. Bostick, 501 U.S. 429, 437 (1991)).

The government argues the moment Officer Gilmore handed the driver the
written warning, the encounter transitioned from a seizure to a consensual

encounter. But in the context of a valid traffic stop, significantly more is required
_ to communicate to a citizen that the stop is officially over and he or she is free to
leave. In United States v. Chavez-Valenzuela, the Ninth Circuit held a traffic stop
had not transitioned into a consensual encounter when the officer returned the
'driver’s license and registration because the officer immediately began asking
incriminating questions of the driver. 268 F.3d 719, 724-725 (9th Cir. 2001). “A
reasonable motorist,” the Ninth Circuit wrote, “—even with license and
registration in hand—most likely would not have believed he could disregard the
officer’s inquiry and end the conversation.” 268 F.3d at 725.

This case offers a similar situation. Officer Gilmore issued a written
-warning and asked if the driver had any questions. After being told no, Officer
Gilmore immediately asked if there was anything illegal in the vehicle and if he
could search it. After being told no twice, Officer Gilmore then asked if he could
run his dog around the vehicle, to which the driver stuttered a response before
Officer Gilmore pushed “‘it only takes a second.” At no point after issuing the
written warning did Officer Gilmore give any indication the driver and Caneo were
free to go. He never said he was finished with them, never told them they could
leave, never told them they could say no to his request to search the vehicle. There
are simply no facts that would indicate to a reasonable person who had just been
validly stopped that the stop was officially over and he or she was free to leave.

On the contrary, immediately asking the driver and Caneo if there was anything
illegal in the vehicle, if the vehicle could be searched, and if the drug dog could

_ sniff the vehicle, would all indicate to a reasonable person that they were not free
to leave after receiving the written warning. The driver and Caneo therefore
continued to be seized after authority for the stop ended. The continued seizure
was unconstitutional unless Officer Gilmore developed independent reasonable
suspicion.

Reasonable suspicion requires “a particularized and objective basis for
suspecting the particular person stopped of breaking the law.” Heien v. North
Carolina, 574 U.S. 54, 61 (2014) (citing Navarette v. California, 134 S.Ct. 1683,
1687 (2014)). The reasonable suspicion necessary to justify an investigative stop is
dependent upon both the content of information possessed by police and its degree
of reliability. Navarette, 134 S.Ct. at 1687 (citing Alabama v. White, 496 U.S. 325,
330 (1990)). In determining reasonable suspicion, the Court must consider all of the
information under the totality of the circumstances. Navarette, 134 S.Ct. at 1687. |

At most, Officer Gilmore observed the driver was nervous, the Pontiac
smelled of perfume, and Caneo had put on his coat, taken off his coat, and then
placed his coat on his lap. There’s nothing particularly suspicious about a nervous
driver or the smell of perfume, as Officer Gilmore agreed on the witness stand.
Caneo’s behavior is perhaps slightly unusual but with nothing more it remains just

that: unusual. The reasonable suspicion standard would be no standard at all if it
was satisfied by a person who couldn’t decide whether he wanted his coat on or off.
Considering these facts under the totality of the circumstances, the Court holds
Officer Gilmore did not develop independent reasonable suspicion to continue the
seizure.

Therefore, because the driver and Caneo remained detained after authority for
the stop ended, the evidence was obtained as the result of a constitutional violation
and must be suppressed. Florida v. Royer, 460 U.S. 491, 507-508 (1983).

IV. Conclusion and order
Caneo’s motion to suppress (Doc. 23) is granted. All evidence obtained

from the vehicle is suppressed.

ar
DATED this ay day of January, 2020.

“SUSAN P. WATTERS
United States District Judge
